Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 08/08/2022. Claims 1-6 have been amended. Claims 7-19 have been added. Currently pending for review are Claims 1-19.
Response to Amendment
Regarding the Claim Objections/Rejections made in the Office Action filed on 05/10/2022. Amendments/Remarks & Arguments filed by Applicant on 08/08/2022 correct the objection/rejection and/or are persuasive. Therefore, the Claim Objections/Rejections made in the Office Action filed on 05/10/2022 has been withdrawn unless otherwise indicated below.
Drawings
The drawings are objected to because “immediate upright support post” lacks a reference number in the specifications and drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the base upright support post and the uppermost upright support post comprise a single upright support post forming the first upright support post.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4, 6, 11, 13, and 17 are objected to because of the following informalities: 
Claims 1, 6, and 13 recite “affixed to one or more of the upright support posts”, it is suggested that Applicant replace the limitation with --affixed to one or more of the one or more upright support post--.
Claims 4, 11, and 17 recite “may be”, it is suggested that Applicant replace the limitation with --is configured to be--.
                 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 14, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 7, 14, and 19 recite “wherein the base upright support post and the uppermost upright support post comprise a single upright support post forming the first upright support post.”. Such limitation is not supported in the original disclosure filed on 07/15/2020 and is therefore considered new matter. Applicant may overcome the rejection by clearly pointing out support for the claimed invention, amending, or cancelling the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite “a vertical connector portion configured to connect to an upright support post”..”one or more upright support posts, starting with a first upright support post comprising a base upright support post”, it is unclear if the upright support post recited twice are considered the same or different from each other. Lines 6-8 recites “one or more upright support posts, starting with a first upright support post comprising a base upright support post, with each additional upright support post configured to connect to an immediate lower upright support post, and wherein an uppermost upright support post further comprises a cantilever hinge and folding arm configured to rotate into position and extend at an angle inclined over a vertical portion of the uppermost upright support post for use”. The limitation is unclear since Applicant recites “one or more upright support posts” but then later claims multiple upright support posts, and it is unclear what the metes and bounds of “each additional upright support post” is since it is unclear how many more additional upright support post Applicant is referring to. In order to proceed, the Office will interpret the claim such as:--a vertical main connector portion connected to one or more upright support post;               an immediate lower upright support post;               an uppermost upright support post comprising a cantilever hinge and folding arm configured to rotate into position and extend at an angle inclined over a vertical portion of the uppermost upright support post for use;             wherein said upright support post comprises a first upright support post having a base upright support post, and when there is more than one upright support post, each additional upright support post is configured to connect to said immediate lower upright support post; and                one or more anchor loops or hooks affixed to one or more of the one or more upright support post--.
Claims 2, 9, and 15  recite “further including a second upright support comprising a middle upright support post, and a third upright support post comprising a top upright support post.”, however, the second upright support/middle upright support post and the third upright support post appears to be the same as the additional upright support posts. And therefore in order to proceed, the limitation will be interpreted such as --wherein said additional upright support posts includes a second upright support post comprising a middle upright support post, and a third upright support post comprising a top upright support post.--.
Claims 3, 10, and 16 recite “further including a second upright support comprising a first middle upright support post, and a third upright support post comprising an second middle upright support post and a fourth upright support post comprising a top upright support post.”, however, the second upright support post, third upright support post, and fourth upright support post are the same as the additional upright support posts. And therefore in order to proceed, the limitation will be interpreted such as --wherein said additional upright support posts includes a second upright support post comprising a first middle upright support post, and a third upright support post comprising a second middle upright support post and a fourth upright support post comprising a top upright support post..--.
Claims 4, 11, and 17 recites the limitation "depressible button lock".  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, it would appear that Applicant is referring to the “releasable button depress locks” and limitation would be replaced with -- the one or more releasable button depress locks-- to maintain consistent claim language.
Claim 13 recites “one or more upright support posts, starting with a first upright support post comprising a base upright support post” and then “with each additional upright support post configured to connect to an immediate lower upright support post, and wherein an uppermost upright support post further comprises a cantilever hinge and folding arm configured to rotate into position and extend at an angle inclined over a vertical portion of the uppermost upright support post for use”. The limitation is unclear since Applicant recites “one or more upright support posts” but then later claims multiple upright support posts, and it is unclear what the metes and bounds of “each additional upright support post” is since it is unclear how many more additional upright support post Applicant is referring to. In order to proceed, the Office will interpret the claim such as: --one or more upright support post comprising a first upright support post having a base upright support post-- and  --an immediate lower upright support post, an uppermost upright support post comprising a cantilever hinge and folding arm configured to rotate into position and extend at an angle inclined over a vertical portion of the uppermost upright support post for use;             wherein when there is more than one upright support post, each additional upright support post is configured to connect to said immediate lower upright support post; and                one or more anchor loops or hooks affixed to one or more of the one or more upright support post--.
Claims 7, 14, and 19 recite “wherein the base upright support post and the uppermost upright support post comprise a single upright support post forming the first upright support post.”, however does not disclose the immediate lower upright support post, it is unclear how the base upright support post and the uppermost upright support post can be a single upright support post without the immediate lower upright support post. Furthermore, the specification does not give a reference number to the immediate lower support post and therefore it is unclear if the immediate lower support post is the same or different from the base support post 130 or is 140 and therefore the metes and bounds of the claim is unclear. In order to proceed, the Office will interpret the claim such as -- wherein the base upright support post, immediate lower upright support post, and the uppermost upright support post comprise a single upright support post forming the first upright support post--.
Allowable Subject Matter
Claims 1-6, 8-13, and 15-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Donofrio is the closest prior art to the claimed invention but fails to teach wherein the uppermost upright support post further comprises a cantilever hinge and folding arm configured to rotate into position and extend at an angle inclined over a vertical portion of the uppermost upright support post for use. Ho (US 20150202483) teaches an upright support post comprises a cantilevered hinge and a folding arm 125, with a safety strap 143 to hold the folding arm in place during stowage (Refer to Fig. 1 & 3A-D) but fails to teach a mounting member, configured to mount the device to a vehicle hitch or to a wall mount, wherein the mounting member has a horizontal hitch or mount receiver portion and a vertical main connector portion configured to receive and connect to a base upright support post. Croft (US 6328679) teaches a wall mount 170, one or more upright support post 11c,d comprising loops/hooks 14, and a cantilever hinge 16 and folding arm 18 but fails to teach an immediate lower upright support post and an uppermost upright support post further comprises the cantilever hinge and folding arm. And therefore the claimed invention as a whole would be allowable over the prior arts. 
Response to Arguments
Applicant’s arguments filed on 08/08/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Amendments filed on 08/08/2022 changes the scope of the claims and a new grounds of rejection is disclosed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784